UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of March 2014 Commission File Number: 001-35132 Box Ships Inc. (Translation of registrant's name into English) 15 Karamanli Ave., GR 166 73, Voula, Greece (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS REPORT ON FORM 6-K Attached hereto as Exhibit 1 is a copy of the press release, dated March 11, 2014, of Box Ships Inc. (the "Company"), announcing the Company's financial results for the fourth quarter and year ended December 31, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Box Ships Inc. Dated: March 12, 2014 By: /s/Michael Bodouroglou Name: Michael Bodouroglou Title: Chief Executive Officer EXHIBIT 1 BOX SHIPS INC. REPORTS FINANCIAL RESULTS FOR THE FOURTH QUARTER AND YEAR ENDED DECEMBER 31, 2013 ATHENS, Greece, March 11, 2014 – Box Ships Inc. (NYSE: TEU) (the "Company"), a global shipping company specializing in the seaborne transportation of containers, announced today its results for the fourth quarter and year ended December 31, 2013. Three Months Ended December 31, Year Ended December 31, Financial Highlights (Expressed in thousands of U.S. Dollars, except per share data) Time charter revenues $ Amortization of above/below market time charters Time charter revenues, adjusted1 $ EBITDA2 $ Adjusted EBITDA2 $ Net Income $ Adjusted Net Income2 $ Earnings per common share (EPS), basic $ Earnings per common share (EPS), diluted $ Adjusted Earnings per common share, basic2 $ Adjusted Earnings per common share, diluted2 $ 1Time charter revenues, adjusted, is not a recognized measurement under generally accepted accounting principles in the United States of America ("U.S. GAAP" or "GAAP"). We believe that the presentation of Time charter revenues, adjusted is useful to investors because it presents the charter revenues recognized in the relevant period based on the contracted charter rates, excluding the amortization of above/below market time charters attached to vessels acquired. Please refer to the definition and reconciliation of this measurement to the most directly comparable financial measure calculated and presented in accordance with U.S. GAAP at the back of this release. 2 EBITDA, Adjusted EBITDA, Adjusted Net Income and Adjusted Earnings per common share ("Adjusted EPS") are not recognized measurements under GAAP. Please refer to the definitions and reconciliation of these measurements to the most directly comparable financial measures calculated and presented in accordance with U.S. GAAP at the back of this release. Mr. Michael Bodouroglou, Chairman, President and Chief Executive Officer of Box Ships Inc., commented: "The fourth quarter of 2013 was a challenging one, despite being our eleventh consecutive profitable quarter as a public company. The containership market continues to be pressured by the extended weakness in Europe and the United States, and charter rates have continued to decline during the fourth quarter. The Box Queen, formerly known as the Maersk Diadema, was redelivered to us upon expiration of its time charter with Maersk and was subsequently rechartered to MSC at a rate that was $21,900 per day less than its previous employment. The CMA CGM Kingfish and CMA CGM Marlin have both extended their charters with CMA CGM for a period of four to seven months at a rate which is $16,000 per day less than their previous employment. This continued decline in rates, coupled with the fact that we have another vessel employed at a charter rate well above the current market levels expiring in 2014, has caused the Board of Directors to refrain from paying a common stock dividend with respect to the fourth quarter of 2013 in an effort to maintain our liquidity and ensure the sustainability of the Company going forward. The Board of Directors will continue to evaluate the market conditions at regular intervals to consider a potential reinstatement of the common stock dividend when the market recovers, as we remain committed to our policy of paying out excess free cash flow in the form of dividends." 1 Results of Operations Three months ended December 31, 2013 compared to three months ended December 31, 2012 During the fourth quarter of 2013, we operated an average of 9 vessels. Our Net Income and Adjusted Net Income during the fourth quarter of 2013 was $3.0 million and $5.2 million, respectively, resulting in basic earnings per share of $0.10 and basic adjusted earnings per share of $0.19. EBITDA and Adjusted EBITDA for the fourth quarter of 2013 was $8.8 million and $11.0 million, respectively. During the fourth quarter of 2012, we operated an average of 9 vessels. Our Net Income and Adjusted Net Income during the fourth quarter of 2012 was $2.9 million and $4.9 million, respectively, resulting in basic earnings per share of $0.12 and basic adjusted earnings per share of $0.21. EBITDA and Adjusted EBITDA for the fourth quarter of 2012 was $9.2 million and $11.2 million, respectively. Net revenues Net revenues represent charter hire earned, net of commissions. During the fourth quarter of 2013 and 2012, our vessels operated a total of 797 and 801 days, respectively, out of a total of 828 calendar days in both periods. Currently, all vessels in our fleet are employed under fixed rate time charters. Following the extension of charters for the Box Voyager, CMA CGM Kingfish and CMA CGM Marlin,discussed below, we have an average weighted remaining charter duration of 12 months (weighted by aggregate contracted charter hire). The Company reported net revenues for the fourth quarter of 2013 of $16.9 million, which represented a decrease of 4.5% compared to net revenue for the fourth quarter of 2012 of $17.7 million, mainly due to 31 idle days of the Box Queen in the fourth quarter of 2013. Our net revenues are also net of the amortization of above/below market time charters, which decreased our revenues and net income for the fourth quarter of 2013 and 2012 by $1.3 million for both periods, or $0.05 and $0.07 per common share, respectively. Our average time charter equivalent rate, or TCE rate, for the fourth quarter of 2013 was $20,591 per vessel per day, which was 3.2% below our TCE rate of $21,276 per vessel per day during the fourth quarter of 2012, due to the redelivery of the Box Queen on November 30, 2013 from the charterers, which was partially offset by the higher rate achieved on the charter extension of the Box Trader in the fourth quarter of 2013 and the higher voyage expenses incurred during the fourth quarter of 2012. Our adjusted TCE rate was $22,237 per vessel per day in the fourth quarter of 2013, 3.0% lower than our adjusted TCE of $22,933 for the fourth quarter of 2012, for the same reasons outlined above. TCE rate is not a recognized measurement under GAAP. Please see the table at the back of this release for a reconciliation of TCE rates to time charter revenues, the most directly comparable financial measure calculated and presented in accordance with U.S. GAAP. Voyage expenses Voyage expenses for the fourth quarter of 2013 and 2012 amounted to $0.5 million and $0.6 million, respectively, and mainly relate to war risk insurance costs and bunkers consumed during the periods that vessels were in between employment. Voyage expenses for the fourth quarter of 2013 include approximately $0.1 million, relating to war risk insurance costs and $0.2 million, relating to bunkers consumed by the Box Queen during the period the vessel was unemployed. Voyage expenses for the fourth quarter of 2012 include approximately $0.4 million, relating to war risk insurance costs and $0.1 million, relating to bunkers consumed by the Box Trader and the Box Voyager during the periods the vessels were unemployed. Vessels operating expenses Vessels operating expenses comprise crew wages and related costs, insurance and vessel registry costs, repairs and maintenance expenses (excluding dry-docking expenses), the cost of spares and consumable stores, regulatory fees, non-cash amortization of other intangible assets and other miscellaneous expenses. The amortization of other intangible assets for each of the fourth quarters of 2013 and 2012 amounted to $0.3 million. During the fourth quarter of 2013, vessels operating expenses including the amortization of other intangible assets amounted to $4.7 million, or $4.4 million on an adjusted basis to exclude the amortization of other intangible assets, compared to $4.9 million, or $4.6 million on an adjusted basis, during the fourth quarter of 2012. On average, our vessels' operating expenses for the fourth quarter of 2013 decreased to $5,622 per vessel per day, or $5,300 per vessel per day on an adjusted basis, compared to $5,874 per vessel per day, or $5,552 per vessel per day on an adjusted basis, in the fourth quarter of 2012, an improvement of approximately 4.5% period over period on a cash basis after adjusting for non-cash items. 2 Management fees charged by a related party Management fees charged by Allseas Marine S.A (our "Manager" or "Allseas") for the fourth quarters of 2013 and 2012 were $0.7 million, or $871 (€643.77) per vessel per day, and $822 (€634.88) per vessel per day, for the fourth quarter of 2013 and 2012, respectively. Management fees charged by a related party represent fees for management and technical services in accordance with our management agreements and are adjusted annually in accordance with the official Eurozone inflation rate. This fee is charged on a daily basis per vessel and is affected by the number of vessels in our fleet, the number of calendar days during the period, the official Eurozone inflation rate and the U.S. Dollar/Euro exchange rate at the beginning of each month. Depreciation Depreciation for our fleet for the fourth quarters of 2013 and 2012 was $3.8 million and $4.2 million, respectively. Effective January 1, 2013, the Company revised its scrap rate estimate prospectively from $150 to $300 per lightweight ton. The change in accounting estimate does not have a retrospective effect in the financial statements previously reported. The effect of this change was to decrease depreciation expense and to increase net income by approximately $0.3 million, or $0.01 per basic common share, for the three months ended December 31, 2013. General and administrative expenses General and administrative ("G&A") expenses for the fourth quarters of 2013 and 2012 were $2.7 million and $2.2 million, or $3,303 and $2,610 per vessel per day, respectively. The increase in G&A expenses period over period was primarily due to increased executive services fees paid to our Manager and increased share-based compensation expense. During the fourth quarter of 2013 and 2012, expenses related to the provision of our executive services by our Manager and incentive compensation amounted to $1.4 million and $1.2 million, respectively, and share-based compensation amounted to $0.6 million and $0.4 million, respectively. Insurance claims recoveries Insurance claims recoveries amounted to $0.5 million for the fourth quarter of 2013 (2012: Nil), relating to the settlement of a hull and machinery claim for the Box Voyager, incurred in 2012. Interest and finance costs Interest and finance costs amounted to $2.0 million and $2.2 million for the fourth quarters of 2013 and 2012, respectively. This decrease in interest and finance costs is due to the decrease in our average borrowings outstanding period over period. UNAUDITED CONSOLIDATED CONDENSED CASH FLOW INFORMATION (Expressed in thousands of U.S. Dollars) Year Ended December 31, Net cash from Operating Activities $ $ Net cash used in Investing Activities ) - Net cash from / (used in) Financing Activities ) Net (decrease) / increase in cash and cash equivalents $
